Citation Nr: 0027792	
Decision Date: 10/20/00    Archive Date: 10/26/00

DOCKET NO.  95-18 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in 
Fort Harrison, Montana


THE ISSUE

Entitlement to service connection for a right hand disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Maureen A. Young, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1952 to 
October 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1994 rating decision by the 
Department of Veterans' Affairs (VA) Medical and Regional 
Office Center (M&ROC) in Fort Harrison, Montana.

The Board notes that entitlement to service connection for a 
right hand disorder was denied by the M&ROC in March 1983 and 
the veteran was informed of the denial of service connection 
by letter dated in March 1983.  He did not file a substantive 
appeal after the issuance of the statement of the case and 
that decision became final in March 1984.  The M&ROC, in 
December 1994 reopened the veteran's claim of entitlement to 
service connection for a right hand disorder after 
determining that new and material evidence had been 
submitted.

In addition, a review of the record discloses that in private 
medical reports of October 1998 and May 1999, the physician 
was of the opinion that the veteran's right hand disorder was 
secondary to his service-connected left-hand disability.  In 
addition, at his personal hearing, the veteran, via his 
representative, raised the issue of service connection for a 
right hand disorder as secondary to the service-connected 
left-hand disability.  In an October 1999 Supplemental 
Statement of the Case the RO denied service connection for a 
right hand disorder as proximately due to or the result of 
the veteran's service-connected left hand disability on the 
basis that the claim was not well grounded.  The issue of 
entitlement to service connection for a right hand disorder 
as secondary to the service-connected left-hand disability is 
discussed further in the remand portion of this decision.

The veteran provided testimony at a personal hearing in June 
2000 before the undersigned Veterans Law Judge, a transcript 
of which has been associated with the claims file.


FINDINGS OF FACT

1.  The M&ROC determined that evidence received since the 
final March 1983 rating decision was directly and 
substantially related to the issue of service connection for 
a right hand disorder and was neither cumulative nor 
redundant and by itself or in connection with evidence 
previously assembled was so significant that it was 
considered in fairly deciding the merits of the claim.

2.  The claim of entitlement to service connection for a 
right hand disorder, on a direct basis and on a secondary 
basis, is supported by cognizable evidence showing that the 
claim is plausible or capable of substantiation.

3.  A chronic right hand disorder was not present during 
service or within one year following service and there was no 
continuity of symptomatology of a right hand disorder after 
service.


CONCLUSIONS OF LAW

1.  Evidence received since the final March 1983 
determination wherein the M&ROC denied entitlement to service 
connection for a right hand disorder was new and material, 
and the claim for service connection was reopened.  
38 U.S.C.A. §§ 5104, 5108, 7105 (West 1991); 38 C.F.R. 
§§ 3.104(a), 3.156(a) 20.302, 20.1103 (1999).

2.  The claim of entitlement to service connection for a 
right hand disorder, on a direct and secondary basis, is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

3.  A chronic right hand disorder was not incurred in or 
aggravated by service, and may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
1991); 38 C.F.R. § 3.303 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records reveal that in June 1956 a hatch 
corner fell on the veteran's hands.  On physical examination, 
there were abrasions over the knuckles of both hands.  There 
was no further description of injury to the right hand noted.  
X-rays reveal no findings with regard to the right hand.  The 
veteran's October 1956 examination for release from active 
duty revealed no defects of the right hand.

Private medical statements and VA Medical Center (MC) 
treatment records in 1968 and VA examination for disability 
evaluation, also in 1968, reveal no complaints, treatment or 
diagnosis of a right hand disorder.

In January 1983 the veteran filed a claim for entitlement to 
service connection for a right hand disorder.  He contended 
that his right hand was injured the same time  his left hand 
was injured.  In March 1983 the M&ROC denied his claim on the 
basis that residuals from abrasions to the right hand in-
service were not found at the time of the discharge 
examination and there had been no evidence to support 
residuals to establish service connection.  He appealed the 
decision but did not file a substantive appeal after issuance 
of a statement of the case.

VA examination conducted in September 1985 revealed no 
findings or diagnosis of a right hand disorder.  The veteran 
reported having problems with both hands.

In May 1994 the veteran requested his claim for entitlement 
to service connection for a right hand disorder be reopened.  
He submitted a statement from Dr. R.W. stating that he (the 
veteran) had deformities and severe arthritic pain in his 
hands as a result of the injuries sustained in service.  

In a statement to support his claim, dated in June 1994, he 
stated that while on active duty a steel deck hatch fell on 
both hands.  His right hand sustained no broken fingers but 
the 3rd finger, 2nd knuckle on the inside received a cut and 
the knuckle was larger than normal.  He further stated that 
he received treatment at Fort Harrison Medical Center for the 
4th finger on the right hand.

In a statement dated in June 1994, the veteran's spouse 
stated that the veteran has suffered from arthritis, which 
was brought on by injuries received during his enlistment in 
the military.  She further stated that both of his hands were 
injured while on active duty.  She noted that the veteran has 
been seeing Dr. R.W. for several years for treatment of his 
right hand ring finger.  She stated that she has been married 
to the veteran for 28 years and knows his health problems 
very well.

Private and VA medical records of 1993 and 1994 show 
treatment for trigger finger of the right ring finger in May 
1994 and thereafter.  In July 1994 the veteran underwent a 
tenovaginotomy of the right ring finger.

In August 1994, the veteran underwent VA compensation 
examination.  The veteran reported that he was unable to 
straighten out the tip of his right 4th finger.  He stated 
that his right finger was injured when the hatch fell.  Upon 
physical examination of the right hand, he was diagnosed with 
osteoarthritis of the hands, bilaterally and 8th degree 
flexure contracture of the tip of the right 4th finger.  The 
examiner commented that he could not attribute the right hand 
problems to service, nor could he rule out that the trauma 
with the hatch could not have been contributory.

By rating decision in December 1994, the M&ROC denied the 
veteran's request to reopen a claim for service connection 
for a right hand disorder.  The basis for the denial was that 
evidence submitted to reopen the claim was new and material 
but did not provide a basis for the grant of benefits.  The 
veteran filed a timely notice of disagreement and substantive 
appeal to the M&ROC's determination.

In a March 1998 letter by Dr. M.A.J., it was noted that the 
veteran suffers from chronic pain secondary to arthritis in 
his hands bilaterally.  X-rays performed in March 1998 showed 
avulsion fracture, proximal 4th phalanx of the right hand.

VAMC medical records of September 1998 revealed the veteran 
underwent tenovaginotomy with a postoperative diagnosis of 
symptomatic trigger finger of the right small and left 
middle.

In addition, in October 1998, an opinion letter by Dr. M.A.J. 
revealed that he had been treating the veteran for 
approximately one year.  He stated that the veteran had 
caused undue stress and strain on his non-service-connected 
hand as a direct result of his service-connected hand 
condition.  He also stated that the condition ultimately led 
to development of trigger fingers.  He concluded that the 
veteran's current condition of the non-service-connected hand 
is directly related to the service-connected hand.  Dr. 
M.A.J. expressed similar findings in a May 1999 letter with 
regard to the veteran's right hand disorder and service-
connected left-hand disability.

In May 1999 the veteran underwent VA examination of his 
hands.  The diagnosis was osteoarthritis and pain of the 
right hand.  The examiner commented that it is as likely as 
not that the veteran's left-hand arthritis is a result of his 
disability documented for his right hand.

Dr. R.W. in a November 1999 letter reported that the veteran 
suffered injuries to his hands while in service.  Further, he 
reported the veteran sustained lacerations and soft tissue 
injuries to the right hand.  He stated that since the time of 
the veteran's injuries, he has developed arthritis in his 
hands as well as flexion contractures of both hands.  He 
opined that the veteran has problems with both hands due to 
his injuries while in military service.  He stated his 
opinion was based on the fact that the veteran has scars on 
his right hand that historically were the result of his 
injuries.

On VA examination in January 2000 the examiner noted that he 
reviewed the veteran's medical records.  X-rays taken showed 
all joints of the right hand were completely within normal 
limits.  The examiner commented that he disagrees with Dr. 
R.W. in that he could find no evidence of any significant 
problem with the right hand and certainly no problem that 
could be blamed on a service-connected injury that happened 
in the 1950's.

At his personal hearing in June 2000 the veteran testified 
that he caught both of his hands in a hatch going from one 
deck to another.  He stated that his left hand took more of 
the impact than his right hand.  Hearing Transcript (Tr.), 
pp. 7-8.  He further stated that his long finger was cut at 
the base and a bandage was put on it.  He stated that his 
knuckle swelled and he did not fracture the right hand.  Tr., 
pp. 8-9.  He testified that while working as a master 
mechanic, he noticed that his hands would get stiff when he 
used hand tools.  Tr., p. 10.  He further testified that he 
had clicking in his little finger/knuckle of his right hand 
and it locked into a trigger finger and surgery was performed 
on his little and ring fingers of the right hand.  He stated 
that he takes medication for arthritis.  Tr., p. 11.  He 
further stated that when he got out of the service he had no 
problems with his right hand.  He stated that it was in the 
1980's that he noticed the clicking in his little finger.  
Tr., p. 13.

Criteria

New and material evidence

If a substantive appeal is not filed within 60 days of 
mailing of the statement of the case or within the remainder 
of the one-year period from the mailing of notification of 
the determination being appealed, the action or determination 
shall become final and the claim will not thereafter be 
reopened or allowed, except as otherwise provided by 
regulation.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 
20.1103.

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. 
§ 5104.

Despite the finality of a prior final RO decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  38 U.S.C.A. § 5108;  
38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims 
(Court) has held that when "new and material evidence" is 
presented or secured with respect to a previously and finally 
disallowed claim, VA must reopen the claim.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

The determination of whether evidence is new and whether it 
is material is governed by the tests set forth in 38 C.F.R. 
§ 3.156(a); new and material evidence means evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (1998); See Fossie v. West 12 Vet. App. 1, 4 
(1998); see also Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 
1998).

In Hodge the Federal Circuit noted that some new evidence 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.  In addition, new evidence is 
evidence, which (1) was not in the record at the time of the 
final disallowance of the claim, and (2) is not merely 
cumulative of other evidence in the record.  Smith v. West, 
12 Vet. App.  312, 314 (1999); Evans v. Brown, 9 Vet. 
App. 273, 283 (1996).

When presented with a claim to reopen a previously finally 
denied claim, VA must perform a three-step analysis.  Elkins 
v. West, 12 Vet. App. 209 (1999).  The VA must first 
determine whether the veteran has presented new and material 
evidence under 38 C.F.R. § 3.156(a) in order to have a 
finally denied claim reopened under 38 U.S.C.A. § 5108.  
Second, if new and material evidence has been presented, 
immediately upon reopening the claim the Board must determine 
whether, based upon all the evidence of record in support of 
the claim, presuming its credibility, the claim as reopened 
is well grounded pursuant to 38 U.S.C.A. § 5107(a).  Third, 
if the claim is well grounded, the Board may then proceed to 
evaluate the merits of the claim but only after ensuring that 
the duty to assist under 38 U.S.C.A. § 5107(b) has been 
fulfilled.

In determining whether evidence is new and material, the 
"credibility of the evidence must be presumed."  Justus v. 
Principii, 3 Vet. App. 510, 513 (1992).

Well Groundedness

Pursuant to 38 U.S.C.A. § 5107(a), a person who submits a 
claim for benefits under a law administered by the Secretary 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  

The Court has held that a well-grounded claim is "a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107(a)]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  

The Court has also held that although a claim need not be 
conclusive, the statute provides that it must be accompanied 
by evidence that justifies a "belief by a fair and impartial 
individual" that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992).  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Heuer v. Brown, 7 Vet. App. 
379, 384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993) (citing Murphy, at 81).  

The Court has held that a well-grounded claim requires 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  See Epps v. Brown, 126 F.3d. 
1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 
498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. Brown 
5 Vet. App. 19, 21 (1993); see also Robinette v. Brown, 8 
Vet. App. 69, 77-78 (1995). 

Service Connection

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 2000); 38 C.F.R. § 3.303 (1999).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  

Service connection may be granted for arthritis although not 
otherwise established as incurred in service if manifested to 
a compensable degree within 1 year from the date of 
separation from service provided the rebuttable presumption 
provisions of 3.307 are also satisfied.  See 38 C.F.R. 3.309 
(1999).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestation in service will permit service connection.  To 
show chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
38 C.F.R. § 3.303(b) (1999).

Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (1999); see also Savage v. Gober, 10 Vet. App. 488 
(1997).

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310 (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 
3.102, 4.3 (1999).


Analysis

New and Material

At the outset, the Board agrees with the M&ROC that new and 
material evidence has been presented regarding this claim 
since it was last finally denied in March 1983.  It is noted 
that at the time of that decision the claims file did not 
contain any competent medical evidence concerning a 
relationship between the veteran's claimed right hand 
disorder and service.  Since that decision he has submitted 
private medical statements providing an opinion, inter alia, 
that his claimed current right hand disorder is related to 
service.  In addition, VA medical examinations have been 
conducted and such reports have been associated with the 
file.  The veteran also proffered testimony at a personal 
hearing and his spouse submitted a statement in his behalf.  
The Board concludes that this evidence is new and not 
cumulative and it bears directly on the issue presented here.  
It must, therefore, be considered in order to fairly decide 
the claim.  38 C.F.R. § 3.156 (1999).

The veteran's claim for entitlement to service connection for 
a right hand disorder was reopened pursuant to the receipt of 
new and material evidence subsequent to the March 1983 final 
determination.  According to Elkins, supra, if new and 
material evidence has been presented, immediately upon 
reopening the claim, the board must determine whether the 
claim is well grounded. 

Well Groundedness-Direct Service Connection

In this instance, the Board finds that the veteran's claim 
for a right hand disorder is well grounded within the meaning 
of 38 U.S.C.A. § 5107(a); see Murphy, supra.  That is, he has 
presented a claim that is not inherently implausible.

In this regard, the Board notes that the veteran has 
submitted medical evidence that he currently has a right hand 
disorder which competent medical authority has linked to his 
military service.  The record contains the May 1994 and 
November 1999 medical opinions of Dr. R.W. who opined that 
the veteran has problems with both hands due to injuries 
sustained in military service.  Presuming the credibility of 
the opinion, the Board finds that the opinion of Dr. R.W. is 
sufficient to establish the plausibility of the veteran's 
claim.  Thus, the Board concludes that the claim is well 
grounded, and the issue must be considered on a de novo 
review of all pertinent evidence of record.

Having determined that the veteran's claim for entitlement to 
service connection for a right hand disorder is well 
grounded, VA has a statutory duty to assist the veteran in 
the development of evidence pertinent to his claim.  38 
U.S.C.A. § 5107 (West 1991); Murphy, supra; see also Morton 
v. West, 12 Vet. App. 477 (1999).  In this case, the veteran 
was afforded VA medical examinations in August 1994, May 1999 
and January 2000.  In addition, he proffered testimony at a 
personal hearing before the undersigned Veterans Law Judge in 
June 2000.  There is no indication in the record of 
additional evidence, medical or otherwise, that VA has failed 
to obtain.  

In light of the foregoing, the Board is satisfied that all 
relevant evidence necessary for an equitable disposition of 
the appeal has been obtained to the extent possible, and no 
further assistance is required to comply with the duty to 
assist the veteran mandated by 38 U.S.C.A. § 5107(a).

Service Connection

Pursuant to the third step in Elkins, as indicated above, the 
Board will proceed with an evaluation on the merits of the 
claim.

In the case at hand, service medical records show that the 
veteran sustained abrasions over the knuckles of his right 
hand in 1956.  However, there was no chronic right hand 
disorder noted.  In fact, service medical records are devoid 
of any complaints or treatment of the right hand subsequent 
to the injury.  The veteran's separation examination in 
October 1956 indicated no diagnosis of a right hand disorder.

Moreover, the records do not reflect any treatment for a 
chronic right hand disorder, including arthritis, within the 
year following discharge from service.  See 38 C.F.R. 
§§ 3.307, 3.309.  The veteran testified that when he was 
discharged from the service, he had no problems with his 
right hand and it was not until the 1980's that he noticed 
clicking in his little finger.  He stated that he injured his 
right hand the same time he injured his left hand and his 
right hand sustained no broken fingers.  He did, however, 
state that the finger and knuckle were cut and the knuckle 
was larger than normal; but, as noted earlier, neither the 
veteran nor the examiner reported any defects of the 
veteran's right hand when he was examined for discharge from 
service, which occurred approximately 4 months after 
allegedly sustaining the injury to the right hand.  

The earliest medical evidence of treatment or diagnosis of a 
right hand disorder following service is in May 1994, more 
than 37 years after the veteran's discharge from service.  At 
that time, Dr. R.W. stated that the veteran suffered from 
chronic osteoarthritis of the hands.  He further stated that 
the veteran had deformities in his hands and suffered from 
severe arthritis pain.  In June 1994, he was diagnosed with 
trigger finger of the right ring finger.  No clinical data 
have been received showing treatment for symptoms attributed 
to a right hand disorder during the interim between service 
and the diagnosis of a right hand disorder in 1994.  Thus, 
continuity of symptomatology is not demonstrated, and the 
medical evidence of record may not be reasonably construed to 
find that the veteran had any continuing symptoms during or 
subsequent to service, which could be causally related to his 
current right hand disorder.  See Mense v. Derwinski, 1 Vet. 
App. 354, 356 (1991).  

Moreover, the record does not reflect that the veteran has 
asserted a continuity of symptomatology from service to the 
present time.  The absence of any medical records of a 
diagnosis or treatment for symptoms of a right hand disorder 
for years after service is evidence highly probative against 
the claim.  See Savage, supra; see also Mense, supra.  Such 
evidence annuls any consideration of service connection based 
on continuity of symptomatology.  See Savage, supra.

The Board notes that the record contains conflicting medical 
opinions regarding the relationship of the veteran's right 
hand disorder to service.  On the one hand, it is the opinion 
of Dr. R.W. that the veteran's current right hand disorder is 
due to the injury he sustained in service.  On the other 
hand, the VA examiner in January 2000 found no evidence of 
any significant problem with the veteran's right hand and 
opined that a right hand disorder was not caused by service.

Careful examination of these conflicting opinions reveals 
that Dr. R.W. did not have access to the veteran's service 
medical records or medical records, not otherwise created by 
him, at any time relative to his examinations of the veteran, 
as did the VA examiner.  The Board is of the opinion that a 
thorough review of such records would be more important in 
making a definitive etiological statement.  Therefore, more 
probative weight is to be given to the opinion of the January 
2000 VA examiner, who commented that he had reviewed the 
veteran's medical records, than to the opinion by Dr. R.W., 
who made no mention of having access to the veteran's 
records.

Furthermore, the veteran's opinion and that of his spouse, 
that his current right hand disorder is directly related to 
service has been noted, but this is not competent evidence of 
medical causation or etiology.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); see also Grottveit v. Brown, 5 Vet. 
App. 91 (1993).  The factual basis for service connection may 
be established by medical evidence, competent lay evidence, 
or both.  In general, lay witnesses such as the veteran and 
his spouse, are only competent to testify as to factual 
matters, such as what symptoms an individual was manifesting 
at a given time.  Issues involving medical causation, onset, 
etiology, and diagnosis require competent medical evidence.  
See Espiritu and Grottveit, both supra.

Moreover, neither is the Board competent to supplement the 
record with its own unsubstantiated medical conclusions as to 
whether the veteran's right hand disorder is related to a 
disease or injury incurred during service.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).

Thus, the preponderance of evidence shows that no chronic 
right hand disorder was manifested during the veteran's 
period of service or within one year following his separation 
from service.  Nor does probative evidence establish that his 
right hand disorder is related to any incident of service.  
Accordingly, because the preponderance of the evidence does 
not indicate a chronic right hand disorder during the 
veteran's period of service or continuity of symptomatology, 
his claim for service connection for a right hand disorder 
must be denied.

Well Groundedness-Secondary Service Connection

The veteran asserts that his right hand disorder is related 
to his service-connected left-hand disability.   A claim for 
secondary service connection, like all claims, must be well 
grounded.  Reiber v. Brown, 7 Vet. App. 513 (1995); Harvey v. 
Brown, 6 Vet. App. 390 (1994).  Generally, when a veteran 
contends that his service-connected disability has caused a 
new disability, he must submit competent medical evidence of 
a causal relationship directly between the two disabilities 
to establish a well-grounded claim.  Jones v. Brown, 7 Vet. 
App. 134 (1994).  

The veteran has proffered the opinion of his private 
physician who stated that the veteran had caused undue stress 
and strain on his non-service-connected hand as a direct 
result of his service-connected hand condition.   In 
Schroeder v. Brown, 6 Vet. App. 220 (1994) the Court found a 
well grounded claim had been submitted when the appellant 
submitted medical evidence which tended to show that his 
service-connected disability compromised his protective 
reaction in the hand where he suffered a saw injury and that 
this fact created the possibility that the saw injury was a 
secondary result of his service-connected disability.  Id.

In Reiber, supra at 517 (citing Schroeder, supra), the Court 
provided that a two step inquiry is required to evaluate the 
well-groundedness of a secondary claim, and supporting 
evidence is required for each step.  First, the veteran must 
submit competent evidence showing that his service-connected 
disability caused the intercurrent event.  Second, he must 
submit medical evidence that the intercurrent event caused 
the disability for which he claims secondary service- 
connection.  Id.

In this regard, the Board notes three occasions where the 
veteran's physicians, in essence, related his claimed right 
hand disorder to his service-connected left hand disability.  
The first and second occasions were in the October 1998 and 
May 1999 opinion letters, respectively, of Dr. M.A.J. and 
most recently in a November 1999 letter by Dr. R.W. 

Based on the foregoing, the Board finds that the veteran's 
claim of entitlement to service connection for a right-hand 
disorder as secondary to the service-connected left hand 
disability is plausible.  As such, there exists a duty to 
assist the veteran in the development of his claim pursuant 
to 38 U.S.C.A. § 5107. 


ORDER

Entitlement to service connection for a right hand disorder 
on a direct basis is denied.

The claim for service connection for a right hand disorder is 
well grounded, and to this extent, the claim is allowed.


REMAND

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

As noted above, there is a duty to assist the veteran in 
developing the facts pertinent to his well grounded claim for 
service connection for a right hand disability as proximately 
due to or the result of his service-connected left hand 
disability.  The Board notes that the private physicians' 
statements which have been sufficient to well ground this 
claim have offered no rationale for their opinions, not 
indicating how the left hand disability affects function of 
the right hand.  The May 1999 VA examiner further complicated 
the question by expressing the opinion that the left hand 
disability as likely as not resulted from his right hand 
disability, the opposite from the private physicians' 
opinions that his right hand disability resulted from his 
left hand disability.  The examiner in January 2000 expressed 
no opinion as to disability in one hand causing disability in 
the opposite hand, finding no significant problem with the 
right hand.  The conflicting opinions should be addressed. 

Accordingly, this matter is REMANDED for the following 
action:

1.  Pursuant to Kutscherousky v. West, 
the M&ROC should advise the veteran of 
the opportunity to submit additional 
evidence, for example, the names, 
addresses, and approximate dates of 
treatment for all medical care providers, 
VA or non-VA, inpatient or outpatient, 
who may possess additional records 
pertinent to his claim of service 
connection for a right hand disorder as 
secondary to the service-connected left-
hand disability.  

If any such information is received from 
the veteran, the M&ROC should attempt to 
obtain legible copies of those treatment 
records identified by the veteran from 
those sources identified whose records 
have not previously been secured.  
Regardless of the response from the 
veteran, the M&ROC should obtain copies 
of all outstanding VA treatment records.

2.  The veteran should also be afforded a 
VA orthopedic examination to determine 
the nature and etiology of any right hand 
disorder.  The examiner is requested to 
render an opinion as to whether there is 
a causal relationship between the 
veteran's current right hand disorder and 
his service-connected left hand 
disability.  The examiner should provide 
a comprehensive, supported opinion as to 
any interrelationships between the right 
hand disorder and the service-connected 
left hand disability.  The examiner 
should also review the opinions expressed 
by the private physicians and the 
previous VA examiners and should attempt 
to reconcile the conflicting opinions.

All necessary tests and studies should be 
performed and all findings reported in 
detail.  The claims folder and a copy of 
this remand MUST be made available to the 
examiner for review prior to the 
examination. 

3.  The veteran should be advised of the 
consequences of the failure to report for 
the scheduled examination under the 
provisions of 38 C.F.R. § 3.655.

4.  Thereafter, the M&ROC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the M&ROC 
should review the requested examination 
reports and required opinions to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand.  If they are not, the 
M&ROC should implement corrective 
procedures.  Stegall v. West, 11 Vet. 
App. 268 (1998).

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the M&ROC should issue a Statement of 
the Case.  The applicable period of time for a response 
should be afforded.  Thereafter, the case should be returned 
to the Board for final appellate review, if otherwise in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted with regard to this issue.  No 
action is required of the veteran until he is notified by the 
M&ROC.



		
	HOLLY E. MOEHLMANN
	Veterans Law Judge
	Board of Veterans' Appeals



 

